             Case 2:16-cv-05800-CDJ Document 168 Filed 07/16/20 Page 1 of 1




                                                                                       1101 Kings Highway North
                                                                                                          Suite 402
                                                                                             Cherry Hill, NJ 08034
                                                                                               Tel: (856) 685-7420
                                                                                               Fax: (856) 685-7417
                                                                                     tmartindale@swartz-legal.com

                                                       July 16, 2020

VIA ELECTRONIC FILING
Honorable Judge C. Darnell Jones II
United States District Court for the Eastern District of Pennsylvania
James A. Byrne U.S. Courthouse
601 Market Street
Philadelphia, PA 19106

           Re:       Bethany Katz v. DNC Services Corporation, et al.
                     Docket No. 2:16-cv-05800-CDJ
Dear Judge Jones:
         This firm represents Plaintiff Bethany Katz in the above referenced matter. Please accept
this letter as a status update and request to lift the stay of all deadlines in this matter.
        Plaintiff notes that the Third Circuit Court of Appeals has denied Defendant’s Petition for
Interlocutory Review. Given this, and pursuant to this Court’s October 28, 2019 Order Granting
Defendant’s Motion to Stay, Plaintiff respectfully requests that this Court lift the stay of all
deadlines in this matter.1
      Plaintiff further respectfully requests that this Court calendar and rule on Plaintiff’s
Motion for Conditional Certification. ECF Doc. No. 156.
           Thank you for your consideration of these requests.


                                                                    Respectfully submitted,

                                                                    /s Travis B. Martindale-Jarvis
                                                                    Travis B. Martindale-Jarvis, Esq.
                                                                    SWARTZ SWIDLER, LLC
                                                                    1101 Kings Hwy, N. Ste 402
                                                                    Cherry Hill, NJ 08034
                                                                    Phone: (856) 685-7420
                                                                    Email: tmartindale@swartz-legal.com
cc: Counsel for Defendants (via ECF)


1
    Defendant does not oppose Plaintiff’s request to lift the stay in this matter.



                                                   New Jersey ∙ Pennsylvania
